         Case 1:20-cv-00146-EGS Document 4-1 Filed 01/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL
DIVERSITY, et al.,

               Plaintiff,                           Case No.: 1:20-cv-146
v.

DAVID BERNHARDT, et al.,

               Defendants.


              DECLARATION OF JASON A. TOTOIU IN SUPPORT OF MOTION
                        FOR ADMISSION PRO HAC VICE

I, Jason A. Totoiu, hereby declare pursuant to 28 U.S.C. § 1746 and Local Rule 83.2(d):

       1.     My name, office address, telephone number, and email address are as follows:

                      Jason A. Totoiu
                      Center for Biological Diversity
                      P.O. Box 2155
                      St. Petersburg, FL 33731
                      Tel: (561) 568-6740
                      jtotoiu@biologicaldiversity.org

       2.     I have been admitted to the following courts and bars:

              TITLE OF COURT                                           DATE OF ADMISSION
              Supreme Court of Florida                                    Oct. 4, 2004
              U.S. District Court for the Southern District of Florida    Nov. 6, 2006
              U.S. District Court for the Middle District of Florida      July 31, 2007

       3.     I am a member in good standing of the Florida Bar (FL Bar No. 0871931). I have

never been disciplined by any bar or faced suspension or disbarment in any court.

       4.     I have not been admitted pro hac vice in this Court.

       5.     I do not engage in the practice of law from an office located in the District of

Columbia. I am not a member of the District of Columbia bar, nor do I have an application for

membership pending.
        Case 1:20-cv-00146-EGS Document 4-1 Filed 01/21/20 Page 2 of 2



       6.     I have reviewed and am familiar with the Local Rules of this Court.

       I declare under the penalty of perjury that the foregoing is true and correct.

Executed on January 21, 2020, in Winterhaven, Florida.

DATED: January 21, 2020                       Respectfully submitted



                                                /s/ Jason Totoiu
                                              Jason Totoiu
                                              FL Bar No. 0871931
                                              Center for Biological Diversity
                                              P.O. Box 2155
                                              St. Petersburg, FL 33731
                                              Tel: (561) 568-6740
                                              jtotoiu@biologicaldiversity.org




                                                 2
